Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event, unless the infant plaintiff, by her guardian ad litem, stipulates to reduce the verdict to $35,000 with interest and costs, in which event that judgment, as so modified, is affirmed, without costs. The belated and unwarranted introduction into this case of an alleged postconcussion neurosis and postconcussion syndrome undoubtedly contributed to the size of the verdict. Essentially the injury was a leg injury with resulting scarring which we do not minimize, and probably some psychological reaction thereto. We think that appraisal of the injury at $35,000 is as much as is warranted and if plaintiff is not willing to accept that amount, there should be a new trial on the ground of the excessiveness of the verdict. Settle order on notice. Present — • Peck, P. J., Dore, Cohn and Callahan, JJ.